FILED
                             NOT FOR PUBLICATION                             SEP 07 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



HARPREET SINGH THIND,                            No. 07-74430

               Petitioner,                       Agency No. A075-252-584

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted August 23, 2010 **

Before:        LEAVY, HAWKINS, and THOMAS, Circuit Judges.

       Harpreet Singh Thind, a native and citizen of India, petitions for review of

the Board of Immigration Appeals’ (“BIA”) order denying his motion to reopen

removal proceedings. We have jurisdiction under 8 U.S.C. § 1252. We review for




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
abuse of discretion, He v. Gonzales, 501 F.3d 1128, 1130-31 (9th Cir. 2007), and

we deny the petition for review.

      The BIA did not abuse its discretion in denying Thind’s motion to reopen as

untimely because Thind filed it nearly two years after the BIA issued its final

order, see 8 C.F.R. § 1003.2(c)(2), and Thind failed to demonstrate changed

country conditions to qualify for the regulatory exception to the time limit for

filing motions to reopen, see 8 C.F.R. § 1003.2(c)(3)(ii); see also Toufighi v.

Mukasey, 538 F.3d 988, 996-97 (9th Cir. 2008) (underlying adverse credibility

determination rendered evidence of changed country conditions immaterial).

      We decline to reconsider Thind’s contentions regarding the BIA’s July 18,

2005, order affirming the immigration judge’s adverse credibility determination,

because this court previously decided those issues in Thind v. Gonzales, 218 Fed.

Appx. 607 (9th Cir. Jan. 16, 2007). See Merritt v. Mackey, 932 F.2d 1317, 1320

(9th Cir. 1991) (explaining that under the “law of the case doctrine,” one panel of

an appellate court will not reconsider questions which another panel has decided on

a prior appeal in the same case).

      PETITION FOR REVIEW DENIED.




                                          2                                       07-74430